Appeal from a judgment of the Supreme Court, entered in the Albany county clerk’s office on December 14, 1939, in favor of plaintiff against defendants for $2,123 upon the verdict of a jury and from an order, entered on December 21, 1939, denying a motion to set aside the verdict and for a new trial. This is a negligence action. Defendants operated a small restaurant. Plaintiff, a customer, asked to see defendant Karris and was directed by a waitress to go into the kitchen. Upon entering the kitchen plaintiff fell through an open and unguarded trap door a step or two inside the door leading into the kitchen, and was injured. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.